MEMORANDUM ***
Hector Puente Gomez and his daughter Saray Alexandra Puente Enriquez seek review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s order denying them applications for cancellation of removal. We dismiss the petition for review.
*61We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 827 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.